IK-IS
                               ELECTRONIC RECORD




COA #      02-14-00043-CR                        OFFENSE:        22.011


           Johnathan Lewis Helm v. The State
STYLE:     ofTexas                               COUNTY:         Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    Criminal District Court No. 4


DATE: 06/04/15                   Publish: NO     TC CASE #:      1276053D




                        IN THE COURT OF CRIMINAL APPEALS


         Johnathan Lewis Helm v. Tlhe State
STYLE:   ofTexas                                      cca#            79a mtS
         appellant's                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^&Fl^&J>                                    JUDGE:

DATE:     OHl/^/j-O/S-                                SIGNED:                           PC:

JUDGE:      1/jA (JaA^L^                              PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD